UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number1-6543 OHIO POWER COMPANY (Exact name of registrant as specified in its charter) 1 Riverside Plaza, Columbus, OH43215, Telephone (614)716-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 4.50% Cumulative Preferred Stock, Voting, $100 par value (Title of each class of securities covered by this Form) Section 13(a):None.Section 15(d):See Schedule A. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ⁪ Rule 12h-3(b)(1)(i) ⁪ Rule 12h-3(b)(1)(ii) ⁪ Rule 15d-6 ⁪ Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934 Ohio Power Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 6, 2011 By:/s/ Thomas G. Berkemeyer Name:Thomas G. Berkemeyer Title:Assistant Secretary Schedule A Senior Note, Series F 5.50% due 2013 Senior Note, Series H 4.85% due 2014 Senior Note, Series G 6.60% due 2033 Senior Note, Series I 6.375% due 2033 Senior Note, Series K 6.00% due 2016 Senior Notes, Series L 5.75% due 2013 Senior Notes, Series M 5.375% due 2021
